 



EXHIBIT 10.61
INDUSTRIAL BUILDING LEASE
     1. Basic Terms:
          This Section 1 contains the Basic Terms of this Lease between Landlord
and Tenant, named below. Other Sections of the Lease referred to in this
Section 1 explain and define the Basic Terms and are to be read in conjunction
with the Basic Terms.

  1.1   Date of Lease: October 01, 2006     1.2   Landlord: CRI Corporate
Center, LLC, a Florida limited liability company     1.3   Tenant: SED
International, Inc.     1.4   Premises: Approximately 2,400 rentable square feet
included in the Improvements (as defined in Exhibit “A” hereto).     1.5  
Property: See Exhibit “A”.     1.6   Lease Term: NINETEEN ( 19 ) months
(“Term”), commencing October 1, 2006 (“Commencement Date”) and ending April 30,
2008, subject to Section 2.3 below (“Expiration Date”).     1.7   Permitted
Uses: Computers ELECTRONIC EQUIP. SALES AND DISTRIBUTION     1.8   Tenant’s
Guarantor: (if none, so state): None     1.9   Brokers: (See Section 23; if
none, so state)

  (A)   Tenant’s Broker: None     (B)   Landlord’s Broker: PRLM, Inc. — Pauline
A. Pappas

  1.10   Security/Damage Deposit: (See Section 4.4) $2,500.00     1.11   Vehicle
Parking Ratio Allocated Tenant: (See Section 4) 2.2 spaces: 1,000 square feet
leased.     1.12   Initial year, monthly base rent (Sec Section 2.2): $1,500.00
    1.13   Initial Estimated Additional Rent Payable by Tenant (Sec Section 3):
$556.00 per month     1.14   Tenant’s Proportionate Share: 2.23%     1.15  
Exhibits to Lease: The following exhibits are attached to and made a part of
this Lease.

  (1)   Exhibit “A,” Description of Property.     (2)   Exhibit “B,” Landlord’s
Repairs and Improvements     (3)   Exhibit “C,” Broom Clean Condition and Repair
Requirements     (4)   Exhibit “D,” Notice Regarding Mechanic Liens

 



--------------------------------------------------------------------------------



 



     2. Lease Of Premises; Rent.
          2.1 Lease of Premises for Lease Term. Landlord hereby leases the
Premises to Tenant, and Tenant hereby rents the Premises from Landlord, for the
Term and subject to the conditions of this Lease.
          2.2 Types of Rental Payments. Tenant shall pay net base rent to
Landlord in monthly installments, in advance, on the first (1st) day of each and
every calendar month during the Term of this Lease (the “Base Rent”) in the
amounts and for the periods set forth below:

          Lease Period   Monthly Base Rent
October 1, 2006 — October 31, 2006
  $-0- Additional rent due and payable ($2.78 sf)
 
       
November 1, 2006 — September 30, 2007
  $ 1,500.00  

     The Base Rent escalates $0.50 per square foot for every twelve-consecutive
month period during the Term over the Base Rent prevailing in the immediately
preceding twelve-consecutive month period as follows:

          Lease Period   Monthly Base Rent
October 1, 2007 — April 30, 2008
  $ 1,600.00  

     Tenant shall also pay Tenant’s Proportionate Share (as set forth in
Section 1.14) of Operating Expenses (as hereinafter defined under Section 3) and
any other amounts owed by Tenant hereunder (collectively, “Additional Rent”). In
the event any monthly installment of Base Rent or Additional Rent, or both, is
not paid within five (5) days of the date when due, a late charge in an amount
equal to five percent (5%) of the then-delinquent installment of Base Rent
and/or Additional Rent (the “Late Charge”), [the Late Charge, Default Rate (as
defined in Section 22.3 below). Base Rent and Additional Rent shall collectively
be referred to as “Rent”)] to Landlord, c/o PRLM. Inc. P.O. Box 48547, St.
Petersburg, Florida 33743-8547 (or such other entity designated as Landlord’s
management agent (the “Agent”), or pursuant to such other directions as Landlord
shall designate in this Lease or otherwise in writing.
          2.3 Covenants Concerning Rental Payments. Tenant shall pay all Rent
promptly when due, without notice or demand, and without any abatement,
deduction or setoff, except as may otherwise be expressly and specifically
provided in this Lease. No payment by Tenant, or receipt or acceptance by Agent
or Landlord, of a lesser amount than the correct Rent shall be deemed to be
other than a payment on account, nor shall any endorsement or statement on any
check or letter accompanying any payment be deemed an accord or satisfaction,
and Agent or Landlord may accept such payment without prejudice to its rights or
remedies. If the Commencement Date occurs on a day other than the first (1 st)
day of a calendar month, the Rent due for the first (1st) calendar month of the
Term shall be prorated on a per diem basis and paid to Landlord on the
Commencement Date, and the Term will be extended to terminate on the last day of
the calendar month in which the Expiration Date stated in Section 1.6 occurs.
3. Operating Expenses.
          3.1 Definitional Terms Relating to Additional Rent. For purposes of
this Section and other relevant provisions of the Lease:

2



--------------------------------------------------------------------------------



 



          3.1.1 Operating Expenses. The term “Operating Expenses” shall mean all
costs and expenses paid or incurred with respect to the ownership, repair,
replacement, restoration, maintenance and operation of the Property, including,
without limitation, the following: (i) services provided directly by employees
of Landlord or Agent in connection with the operation, maintenance or rendition
of other services to or for the Property; (ii) to the extent not separately
metered, billed or furnished, all charges for utilities and services furnished
to either or both of the Property and the Premises (including, without
limitation, the Common Areas [as hereinafter defined]), together with any taxes
on such utilities; (iii) all premiums for casualty, workers’ compensation,
liability, boiler, terrorism, flood and all other types of insurance provided by
Landlord and relating to the Property, all third-party administrative costs
incurred in connection with the procurement and implementation of such insurance
policies, and all deductibles paid by Landlord pursuant to insurance policies
required to be maintained by Landlord under this Lease; (iv) the cost of all
supplies, tools, materials and equipment utilized in the ownership and operation
of the Property, and sales and other taxes thereon: (v) amounts charged
(including, without limitation, those costs and expenses set forth in
Section 13.2(i) below) by any or all of contractors, materialmen and suppliers
for services, materials and supplies furnished to Landlord in connection with
any or all of the operation, repair and maintenance of any part of the Property
(together with a reasonable overhead and administrative fee to Landlord),
including, without limitation, the structural elements of the Property and the
Common Areas: (vi) management fees to Landlord or Agent or other persons or
management entities actually involved in the management and operation of the
Property; (vii) any capital improvements made by, or on behalf of, Landlord to
the Property that are either or both (a) designed to reduce Operating Expenses
and (b) required to keep the Property in compliance with all governmental laws,
rules and regulations applicable thereto, from time to time, the cost of which
capital improvements shall be reasonably amortized by Landlord over the useful
life of the improvement, in accordance with generally accepted accounting
principles: (viii) all professional fees incurred in connection with the
operation, management and maintenance of the Property; and (ix) Taxes, as
hereinafter defined in Section 3.1.2.
          3.1.2 Taxes. The term “Taxes”, as referred to in Section 3.1.1
(ix) above shall mean (i) all governmental taxes, assessments, fees and charges
of every kind or nature (other than Landlord’s income taxes), whether general,
special, ordinary or extraordinary, due at any time or from time to time, during
the Term and any extensions thereof, in connection with the ownership, leasing
or operation of the Property, or of the personal property and equipment located
therein or used in connection therewith: and (ii) any reasonable expenses
incurred by Landlord in contesting such taxes or assessments and/or the assessed
value of the Property. For purposes hereof, Taxes for any year shall be Taxes
that are due for payment or paid in that year rather than Taxes that are
assessed, become a lien, or accrue during such year.
          3.1.3 Operating Year. The term “Operating Year” shall mean the
calendar year commencing January 1st of each year (including the calendar year
within which the Commencement Date occurs) during the Term.
          3.2 Payment of Additional Rent. Landlord shall have the right to
reasonably estimate the Operating Expenses for each Operating Year. Upon
Landlord’s or Agent’s notice to Tenant of such estimated amount. Tenant shall
pay, on the first (1st) day of each month during that Operating Year, an amount
(the “Estimated Additional Rent”) equal to the estimate of the Tenant’s
Proportionate Share of Operating Expenses divided by twelve (12) (or the
fractional portion of the Operating Year remaining at the time Landlord delivers
its notice of the estimated amounts due from Tenant for that Operating Year). If
the aggregate amount of Estimated Additional Rent actually paid by Tenant during
any Operating Year is less than Tenant’s actual ultimate liability for Operating
Expenses for that particular Operating Year, Tenant shall pay the deficiency
within thirty (30) days of Landlord’s written demand therefor. If the aggregate
amount of Estimated Additional Rent actually paid by Tenant during a given
Operating Year exceeds Tenant’s actual liability for such Operating Year, the
excess shall be

3



--------------------------------------------------------------------------------



 



credited against the Estimated Additional Rent next due from Tenant during the
immediately subsequent Operating Year, except that in the event that such excess
is paid by Tenant during the final Lease Year, then upon the expiration of the
Term, Landlord or Agent shall pay Tenant the then-applicable excess promptly
after determination thereof.
     4. Use Of Premises And Common Areas: Security/Damage Deposit.
          4.1 Use of Premises and Property. The Premises shall be used solely by
the Tenant for the purpose(s) set forth in Section 1.7 above and for no other
purpose whatsoever.
          4.2 Use of Common Areas. As used herein, “Common Areas” shall mean all
areas within the Property that are available for the common use of tenants of
the Property and that are not leased or held for the exclusive use of Tenant or
other tenants or licensees, including, but not limited to, parking areas,
driveways, sidewalks, loading areas, access roads, corridors, landscaping and
planted areas. Tenant shall have the nonexclusive right to use the Common Areas
for the purposes intended, subject to such reasonable rules and regulations as
Landlord may uniformly establish from time to time. Tenant shall not interfere
with the rights of any or all of Landlord, other tenants or licensees, or any
other person entitled to use the Common Areas. Landlord, from time to time, may
change any or all of the size, location, nature and use of any of the Common
Areas so long as such changes do not materially and adversely affect Tenant’s
use of the Premises. Landlord may, at any time, close or suspend access to any
Common Areas to perform any acts in the Common Areas as, in Landlord’s
reasonable judgment, desirable to improve, maintain or repair either or both of
the Premises and the Property.
          4.3 Signage. Tenant shall not affix any sign of any size or character
to any portion of the Property, without prior written approval of Landlord.
Tenant shall remove all signs of Tenant upon the expiration or earlier
termination of this Lease and immediately repair any damage to either or both of
the Property and the Premises caused by, or resulting from, such removal.
          4.4 Security/Damage Deposit. Simultaneously with the execution and
delivery of this Lease. Tenant shall deposit with Landlord or Agent the sum set
forth in Section 1.10 above, in cash (the “Security”), representing security for
the performance by Tenant of the covenants and obligations hereunder. The
Security shall be held by Landlord or Agent, without interest, in favor of
Tenant; provided, however, that no trust relationship shall be deemed created
thereby and the Security may be commingled with other assets of Landlord. If
Tenant defaults in the performance of any of its covenants hereunder. Landlord
or Agent may, without notice Tenant, apply all or any part of the Security, to
the extent required for the payment of any Rent or other sums due from Tenant
hereunder, in addition to any other remedies available to Landlord. In the event
the Security is so applied. Tenant shall, upon demand, immediately deposit with
Landlord or Agent a sum equal to the amount so used. If Tenant fully and
faithfully complies with all the covenants and obligations hereunder, the
Security (or any balance thereof) shall be returned to Tenant within thirty
(30)  days after the last to occur of (i) the date the Term expires or
terminates or (ii) delivery to Landlord of possession of the Premises. Landlord
may deliver the Security to any purchaser of Landlord’s interest in the Premises
[or any Successor Landlord (defined below), if applicable], and thereupon
Landlord and Agent shall be discharged from any further liability with respect
to the Security.
          4.5 Parking. Tenant and Tenant’s employees, agents and invitees
(hereinafter referred to as “Tenant’s Affiliates”) shall be entitled to utilize
only the amount of parking spaces as is consistent with the size of the Premises
and the overall ratio of parking spaces to leasable space provided in the
Property, as given in Section 1.11. Neither Tenant nor Tenant’s Affiliates shall
with their vehicles block parking areas or hinder normal traffic flow within the
Property. Violation of this paragraph by Tenant or Tenant’s Affiliates shall be
a default under this Lease. The Landlord reserves the right to

4



--------------------------------------------------------------------------------



 



control the method, manner and time of, however, Landlord shall not be
responsible for policing, such parking. Tenant hereby agrees and acknowledges
that the Vehicle Parking Ratio Allocated Tenant pursuant to Section 1.11 hereof
is not a guaranty that specific spaces or the number of spaces will be available
at all times. Tenant acknowledges that the Property is a multi-use project
occupied by various tenants which share the parking spaces located on the
Property and is accessible by customers and invitees of all tenants.
     5. Condition And Delivery Of Premises.
          5.1 Condition of Premises. Tenant agrees that Tenant is familiar with
the condition of both the Premises and the Property, and Tenant hereby accepts
the foregoing on an “AS-IS.” “WHERE-IS” basis. Tenant acknowledges that neither
Landlord nor Agent, nor any representative of Landlord, has made any
representation as to the condition of the foregoing or the suitability of the
foregoing for Tenant’s intended use. Tenant represents and warrants that Tenant
has made its own inspection of the foregoing. Neither Landlord nor Agent shall
be obligated to make any repairs, replacements or improvements (whether
structural or otherwise) of any kind or nature to the foregoing in connection
with, or in consideration of, this Lease, except (a) as set forth in
Sections 13.2 and 18 and (b) with respect to all (if any) repairs and
improvements expressly and specifically described in Exhibit “B” attached hereto
(“Landlord Work Items”).
          5.2 Delay in Commencement. Landlord shall not be liable to Tenant if
Landlord does not deliver possession of the Premises to Tenant on the
Commencement Date. The obligations of Tenant under the Lease shall not be
affected thereby, except that the Commencement Date shall be delayed until
Landlord delivers possession of the Premises to Tenant, and the Lease Term shall
be extended by a period equal to the number of days of delay in delivery of
possession of the Premises to Tenant, plus the number of days necessary to end
the Lease Term on the last day of a month. In the event Landlord is required by
local governmental authority to obtain building permits to perform the Landlord
Work Items, the date of delivery of the Premises by Landlord shall be deemed the
day following the date upon which the Landlord receives from such authority: (a)
the Certificate of Occupancy (temporary or permanent) for the Premises, or
(b) all final inspections pertaining to the Landlord Work Items, or (c) other
consent as deemed adequate by Landlord. Tenant shall not occupy the Premises in
any manner until one of such consents is obtained.
     6. Subordination: Notices To Superior Lessors And Mortgagees; Attornment.
          6.1 Subordination. This Lease shall be subject and subordinate at all
times to (a) any mortgage that may now exist or hereafter be placed upon, and
encumber, any or all of the Property. Tenant shall execute and deliver, within
seven (7) days after delivery thereof by Landlord, and in the form requested by
Landlord, any additional documents evidencing the subordination of this Lease
with respect to any such mortgage or deed of trust. Failure by Tenant to timely
execute and deliver such documents constitutes an acceptance of the terms of
such documents, and Tenant hereby appoints Landlord as its attorney-in-fact to
execute such documents on Tenant’s behalf.
          6.2 Estoppel Certificate. Tenant agrees, from time to time and within
seven (7) days after request by Landlord, to deliver to Landlord, or Landlord’s
designee, an estoppel certificate stating such matters pertaining to this Lease
as may be requested by Landlord. Failure by Tenant to timely execute and deliver
such certificate shall constitute an acceptance of the Premises and
acknowledgment by Tenant that the statements included therein are true and
correct without exception. Landlord and Tenant intend that any statement
delivered pursuant to this Section may be relied upon by any prospective
purchaser or mortgagee of the Property or of any interest therein or any other
Landlord designee.

5



--------------------------------------------------------------------------------



 



          6.3 Transfer for Landlord. In the event of a sale or conveyance by
Landlord of the Property, the same shall operate to release Landlord from any
future liability for any of the covenants or conditions, express or implied,
herein contained in favor of Tenant, and in such event Tenant agrees to look
solely to Landlord’s successor in interest with respect thereto and agrees to
attorn to such successor.
     7. Quiet Enjoyment.
          Subject to the provisions of this Lease, so long as Tenant pays all of
the Rent and performs all of its other obligations hereunder, Tenant shall not
be disturbed in its possession of the Premises by Landlord. Agent or any other
person lawfully claiming through or under Landlord; provided, however, in
addition to Landlord’s rights under Section 16 and elsewhere in this Lease,
Landlord and Landlord’s agents, employees, contractors and representatives shall
be provided reasonable access to the Premises such that Landlord and Landlord’s
agents, employees, contractors and representatives may perform the General
Maintenance Services (as hereinafter defined) without undue interruption, delay
or hindrance. This covenant shall be construed as a covenant running with the
Property and is not a personal covenant of Landlord.
     8. Assignment, Subletting And Mortgaging.
          8.1 Prohibition. Tenant acknowledges that this Lease and the Rent due
under this Lease have been agreed to by Landlord in reliance upon Tenant’s
reputation and creditworthiness and upon the continued operation of the Premises
by Tenant for the particular use described in Section 1.7 above; therefore,
Tenant shall not, whether voluntarily, or by operation of law, or otherwise:
(a) assign or otherwise transfer this Lease; (b) sublet the Premises or any part
thereof, or allow the same to be used or occupied by anyone other than Tenant;
or (c) mortgage, pledge, encumber, or otherwise hypothecate this Lease or the
Premises, or any part thereof, in any manner whatsoever, without in each
instance obtaining the prior written consent of Landlord, which consent may be
given or withheld in Landlord’s absolute and sole discretion. Any purported
assignment, mortgage, transfer, pledge or sublease made without the prior
written consent of Landlord, shall be absolutely null and void. Any consent by
Landlord to a particular assignment, sublease or mortgage shall not constitute
consent or approval of any subsequent assignment, sublease or mortgage. No
consent by Landlord to any assignment or sublease shall be deemed to release
Tenant from its obligations hereunder and Tenant shall remain fully liable for
performance of all obligations under this Lease.
          8.2 Rights of Landlord. If this Lease is assigned, or if the Premises
(or any part thereof) are sublet or used or occupied by anyone other than
Tenant, whether or not in violation of this Lease, Landlord or Agent may
(without prejudice to, or waiver of its rights), collect Rent from the assignee,
subtenant or occupant. Landlord or Agent may apply the net amount collected to
the Rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of this Section 8.
With respect to the allocable portion of the Premises sublet, in the event that
the total rent and any other considerations received under any sublease by
Tenant is greater than the total Rent required to be paid, from time to time,
under this Lease. Tenant shall pay to Landlord one hundred percent (100%) of
such excess as received from any subtenant and such amount shall be deemed a
component of the Additional Rent.
          8.3 Transfers. The provisions of Section 8.1 (a) shall apply to a
transfer of a majority (i.e., greater than fifty percent (50%) interest) of the
voting stock of Tenant or to any other change in voting control of Tenant (if
Tenant is a corporation), or to a transfer of a majority of the general
partnership or membership interests in Tenant (if Tenant is a partnership or a
limited liability company) or to a change in the managerial control of Tenant,
or to any comparable transaction involving any other

6



--------------------------------------------------------------------------------



 



form of business entity, whether effectuated in one or more transactions, as if
such transfer were an assignment of this Lease.
     9. Compliance With Laws.
          9.1 Compliance with Laws. Tenant shall, at its sole expense
(regardless of the cost thereof), comply with all local, state and federal laws,
rules, regulations and requirements now or hereafter in force and all judicial
and administrative decisions in connection with the enforcement thereof
(collectively. “Laws”), pertaining to either or both of the Premises and
Tenant’s use and occupancy thereof. Tenant shall give prompt notice to Landlord
of any written notice it receives of the alleged violation of any Law or
requirement of any governmental or administrative authority with respect to
either or both of the Premises and the use or occupation thereof.
          9.2 Hazardous Materials. Tenant shall not generate, transport, store,
use, treat or dispose any Hazardous Material (defined below) at, to, from, on or
in either or both of the Premises and the Property by, or as a result of any act
or omission of, any or all of Tenant and any or all of Tenant’s Parties (defined
below). Tenant shall, at its own cost, at all times comply (and cause all others
to comply) with all laws (federal, state or local) relating to Hazardous
Materials, including, but not limited to, all Environmental Laws (defined
below). Tenant shall promptly provide Landlord or Agent with complete copies of
all communications, permits or agreements with, from or issued by any
governmental authority or agency (federal, state or local) or any private entity
relating in any way to the presence, release, threat of release, or placement of
Hazardous Materials on or in the Premises or any portion of the Property, or the
generation, transportation, storage, use, treatment, or disposal at, on, in or
from the Premises, of any Hazardous Materials. Landlord, Agent and their
respective agents and employees shall have the right to either or both (x) enter
the Premises and (y) conduct appropriate tests for the purposes of ascertaining
Tenant’s compliance with all applicable laws (including Environmental Laws),
rules or permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of either or both of the Premises and the Property. Upon written
request by Landlord or Agent. Tenant shall provide Landlord with the results of
reasonably appropriate tests of air, water or soil to demonstrate that Tenant
complies with all applicable laws, rules or permits relating in any way to the
generation, transport, storage, use, treatment, disposal or presence of
Hazardous Materials on, at, in or from all or any portion of either or both of
the Premises and the Property. Tenant covenants to investigate, clean up and
otherwise remediate, at Tenant’s sole expense, any release of Hazardous
Materials caused, contributed to, or created by any or all of (A) Tenant and
(B) any or all of Tenant’s officers, directors, members, managers, partners,
invitees, agents, employees, contractors or representatives (“Tenant Parties”)
during the Term. Such investigation and remediation shall be performed only
after Tenant has obtained Landlord’s prior written consent; provided, however,
that Tenant shall be entitled to respond immediately to an emergency without
first obtaining such consent. All remediation shall be performed in strict
compliance with Environmental Laws and to the reasonable satisfaction of
Landlord. Tenant shall be liable for any and all conditions covered hereby, and
for all costs relating thereto, that are caused or created by any or all of
Tenant and any or all of Tenant’s Parties. Tenant shall not enter into any
settlement agreement, consent decree or other compromise with respect to any
claims relating to any Hazardous Materials in any way connected to the Premises
without first obtaining Landlord’s written consent (which consent may be given
or withheld in Landlord’s sole discretion and affording Landlord the reasonable
opportunity to participate in any such proceedings.) As used herein, the term
(x) “Environmental Laws” shall mean any and all laws pertaining to Hazardous
Materials or that otherwise deal with, or relate to, air or water quality, air
emissions, soil or ground conditions or other environmental matters of any kind:
and (y) “Hazardous Materials” shall mean any waste, material or substance
(whether in the form of liquids, solids or gases, and whether or not airborne)
that is or may be deemed to be or include a pesticide, petroleum, asbestos,
polychlorinated biphenyl, radioactive material, area formaldehyde or any other
pollutant or contaminant that is or may be deemed to

7



--------------------------------------------------------------------------------



 



be hazardous, toxic, ignitable, reactive, corrosive, dangerous, harmful or
injurious, or that presents a risk to public health or to the environment, and
that is or becomes regulated by any Environmental Law. The undertakings,
covenants and obligations imposed on Tenant under this Section 9.2 shall survive
the termination or expiration of this Lease.
     10. Insurance.
          10.1 Insurance to be Maintained by Landlord. Landlord shall maintain
(a) “all-risk” property insurance policy covering the Property (at its full
replacement cost), but excluding Tenant’s Property (defined below), and
(b) commercial general public liability insurance covering Landlord for claims
arising out of liability for bodily injury, death, personal injury, advertising
injury and property damage occurring in and about the Property and otherwise
resulting from any acts and operations of Landlord, its agents and employees,
(c) rent loss insurance, and (d) any and all other insurance required by any
lender(s) of Landlord, all of the above with limits that are required by any
lender(s) of Landlord, or as are otherwise reasonably determined by Landlord.
          10.2 Insurance to be Maintained by Tenant. Tenant shall purchase, at
its own expense, and keep in force at all times during this Lease the policies
of insurance set forth below in Sections 10.2.1 and 10.2.2 (collectively,
“Tenant’s Policies”). All Tenant’s Policies shall (a) be issued by an insurance
company with a Best rating of A-X or better and otherwise reasonably acceptable
to Landlord and shall be licensed to do business in the state in which the
Property is located; (b) provide that said insurance shall not be cancelled or
materially modified unless thirty (30) days’ prior written notice shall have
been given to Landlord; and (c) otherwise be in such form, and include such
coverages, as Landlord may reasonably require. All Tenant’s Policies (or, at
Landlord’s option, Certificates of Insurance, in a form reasonably acceptable to
Landlord, evidencing said Tenant’s Policies), shall be delivered to Landlord by
Tenant prior to commencement of the Lease and renewals thereof shall be
delivered at least thirty (30) days prior to the expiration of each Tenant’s
Policy. Tenant shall give prompt notice to Landlord and Agent of any bodily
injury, death, personal injury, advertising injury or property damage occurring
in and about the Property.
          10.2.1 General Liability and Auto Insurance. Tenant shall purchase and
maintain, throughout the Term, a Tenant’s Policy(ies) of (i) commercial general
or excess liability insurance, including personal injury and property damage, in
the amount of not less than $2,000,000,00 per occurrence, and $5,000,000,00
annual general aggregate, per location: (ii) comprehensive automobile liability
insurance covering Tenant against any losses arising out of liability for
personal injuries or deaths of persons and property damage occurring in or about
the Premises in the amount of not less than $1,000,000, combined single limit.
The Tenant’s Policies required by this Section 10.2.1 shall (a) name Landlord,
Agent, and any party holding an interest to which this Lease may be subordinated
as additional insureds: (b) provide coverage on an occurrence basis; (c) provide
coverage for the indemnity obligations of Tenant under this Lease: (d) contain a
severability of insured parties provision and/or a cross liability endorsement:
(e) be primary, not contributing with, and not in excess of, coverage that
Landlord may carry; and (f) provide coverage with no exclusion for a pollution
incident arising from a hostile fire.
          10.2.2 Property and Workers’ Compensation Insurance. Tenant shall
purchase and maintain, throughout the Term, a Tenant’s Policy or Policies of (i)
“all-risk” property insurance covering Tenant’s Property (at its full
replacement cost), and damage to other property resulting from any acts or
operations of Tenant, and (ii) workers” compensation insurance per the
applicable state statutes covering all employees of Tenant.
          10.3 Waiver of Subrogation. To the extent permitted by law, and
without affecting the coverage provided by insurance required to be maintained
hereunder. Landlord and Tenant each

8



--------------------------------------------------------------------------------



 



waive any right to recover against the other for (a) damages to property,
(b) damages to all or any portion of either or both of the Premises and the
Property, (c) claims arising by reason of the foregoing, to the extent such
damages and claims are insured against, or required to be insured against, by
Landlord or Tenant under this Lease, or (d) claims paid by Tenant’s workers’
compensation carrier. This provision is intended to waive, fully and for the
benefit of each party, any rights and/or claims which might give rise to a right
of subrogation by any insurance carrier. The coverage obtained by each party
pursuant to this Lease shall include, without limitation, a waiver of
subrogation by the carrier which conforms to the provisions of this section.
     11.  Alterations.
          11.1 Procedural Requirements. Tenant may, from time to time, at is
expense, make alterations or improvements in and to the Premises (hereinafter
collectively referred to as “Alterations”), provided that Tenant first obtains
the written consent of Landlord in each instance which may be withheld in
Landlord’s sole and absolute discretion. Before proceeding with any Alterations,
Tenant shall (i) at Tenant’s expense, obtain all necessary governmental permits
and certificates for the commencement and prosecution of Alterations;
(ii) submit to Agent, for Landlord’s written approval, working drawings, plans
and specifications and all permits for the work to be done and Tenant shall not
proceed with such Alterations until it has received said approval; and
(iii) cause those contractors, materialmen and suppliers engage to perform the
Alterations to deliver to Landlord certificates of insurance (in a form
reasonably acceptable to Landlord) evidencing policies of commercial general
liability insurance (providing the same coverages as required in Section 10.2.1
above) and workers’ compensation insurance. After obtaining Landlord’s approval
to the Alterations, Tenant shall give Landlord at least five (5) days’ prior
written notice of the commencement of any Alterations at the Premises, and
Landlord may elect to record and post notices of non-responsibility at the
Premises.
          11.2 Performance of Alterations. Tenant shall cause the Alterations to
be performed in compliance with all applicable permits, laws and requirements of
public authorities, and with Landlord’s reasonable rules and regulations or any
other restrictions that Landlord or Agent may impose on the Alterations. Tenant
shall cause the Alterations to be diligently performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality and class to
the standards for the Property established by Landlord or Agent. Alterations
shall be performed by properly licensed contractors first approved by Landlord.
Tenant shall obtain all necessary permits and certificates for final
governmental approval of the Alterations and shall provide Landlord with
“as-built” plans, copies of all construction contracts, governmental permits and
certificates and proof of payment for all labor and materials, including,
without limitation, copies of paid invoices and final lien waivers.
          11.3 Lien Prohibition. Tenant shall pay when due all claims for labor
and material furnished to the Premises in connection with the Alterations.
Tenant shall not permit any mechanics or materialmen’s liens to attach to the
Premises or the Property. Tenant at its expense, shall procure the satisfaction
or discharge of record of all such liens and encumbrances within thirty
(30) days after the filing thereof; or, within such thirty (30) day period,
Tenant shall provide Landlord, at Tenant’s sole expense, with endorsements
(satisfactory, both in form and substance, to Landlord and the holder of any
mortgage) to the existing title insurance policies of Landlord and the holder of
any mortgage, insuring against the existence of, any attempted enforcement of,
such lien or encumbrance. In the event Tenant has not so performed, Landlord
may, at its option, pay and discharge such liens and Tenant shall be responsible
to reimburse Landlord, on demand and as Additional Rent under this Lease, for
all costs and expenses incurred in connection therewith, together with interest
thereon at the rate set forth in Section 22.3, which expenses shall include
reasonable fees of attorneys of Landlord’s choosing, and any costs in posting
bond to effect discharge or release of the lien as an encumbrance against the
Premises or the Property. Tenant agrees to and shall indemnify and save Landlord
free and harmless against liability.

9



--------------------------------------------------------------------------------



 



loss, damage, costs or expense, including attorney’s fees and costs of discovery
and suit, on account of claims of liens of laborers or materialmen or others for
Alterations performed for, or materials supplies furnished to, Tenant or persons
claiming under Tenant.
          The language of this provision shall be binding upon the Landlord, its
successors and assigns, and the heirs, assignees, administrators, legal
representatives, executors or successors of the Tenant.
          THE INTEREST OF THE LANDLORD IN THE PREMISES AND THE PROPERTY SHALL
NOT, UNDER ANY CIRCUMSTANCES, BE SUBJECT TO LIENS FOR ALTERATIONS MADE BY THE
TENANT OR ANY OTHER ACT OF TENANT.
          If a memorandum of this Lease or a Notice of Commencement by Tenant is
recorded, a notice concerning this provision of this Lease will be executed by
Landlord and recorded with the clerk of the Court of the County named in
Section 1.3. This Notice reads as set forth on Exhibit D.
     12. Landlord’s And Tenant’s Property.
          12.1 Landlord’s Property. Subject to Section 12.2, all fixtures,
machinery, equipment, improvements and appurtenances attached to, or built into,
the Premises at the commencement of, or during the Term, whether or not placed
there by or at the expense of Tenant, shall become and remain a part of the
Premises; shall be deemed the property of Landlord (the “Landlord’s Property”),
without compensation or credit to Tenant; and shall not be removed by Tenant at
the Expiration Date unless Landlord requests their removal. Further, any
personal property in the Premises on the Commencement Date, movable or
otherwise, unless installed and paid for by Tenant, shall be and shall remain
the property of Landlord and shall not be removed by Tenant. In no event shall
Tenant remove any of the following materials or equipment without Landlord’s
prior written consent (which consent may be given or withheld in Landlord’s sole
and absolute discretion): any power wiring or power panels, lighting or lighting
fixtures, wall or window coverings, carpets or other floor coverings, heaters,
air conditioners or any other HVAC equipment, fencing or security gates, or
other similar building operating equipment and decorations.
          12.2 Tenant’s Property. All movable non-structural partitions,
business and trade fixtures, machinery and equipment, communications equipment
and office equipment, that are installed in the Premises by, or for the account
of, Tenant without expense to Landlord and that can be removed without
structural damage to the Property, and all furniture, furnishings and other
articles of movable personal property owned by Tenant and located in the
Premises (collectively, the “Tenant’s Property”) shall be and shall remain the
property of Tenant and may be removed by Tenant at any time during the Term,
provided Tenant repairs or pays the cost of repairing any damage to the Premises
or to the Property resulting from the installation and/or removal thereof. At or
before the Expiration Date, or the date of any earlier termination. Tenant, at
its expense, shall remove from the Premises all of Tenant’s Property and any
Alterations (except such items thereof as constitute Landlord’s Property; or as
Landlord shall have expressly permitted, in writing, to remain, which property
shall become the property of Landlord), and Tenant shall repair (to Landlord’s
reasonable satisfaction) any damage to the Premises or the Property resulting
from any installation and/or removal of Tenant’s Property. Any other items of
Tenant’s Property that shall remain in the Premises after the Expiration Date,
or following an earlier termination date, may, at the option of Landlord, be
deemed to have been abandoned, and in such case, such items may be retained by
Landlord as its property or be disposed of by Landlord, in Landlord’s sole and
absolute discretion and without accountability, at Tenant’s expense.
Notwithstanding the foregoing, if Tenant is in default under the terms of this
Lease, Tenant may remove Tenant’s Property from the Premises only upon the
express written direction of Landlord.

10



--------------------------------------------------------------------------------



 



     13. Repairs And Maintenance.
          13.1 Tenant Repairs and Maintenance. Tenant shall, at its expense,
throughout the Term, (i) maintain and preserve, in first-class condition
(subject to normal and customary wear and tear), the Premises and the fixtures
and appurtenances therein (including, but not limited to, the Premises’ plumbing
and HVAC systems, all doors, overhead or otherwise, glass and levelers located
in the Premises or otherwise available in the Property for Tenant’s sole use;
and excluding, however, those components of the Premises for which Landlord is
expressly responsible under Section 13.2); and (ii) maintain, in full force and
effect, a preventative maintenance and service contract with a reputable service
provider for maintenance of the HVAC systems of the Premises (a copy of which
service agreement shall be provided to Landlord within ten (10) days after the
Commencement Date). Tenant shall also be responsible for all cost and expenses
incurred to perform any and all repairs and replacements (whether structural or
nonstructural; interior or exterior; and ordinary or extraordinary), in and to
the Premises and the Property and the facilities and systems thereof, if and to
the extent that the need for such repairs or replacements arises directly or
indirectly from any or all of: (a) the performance or existence of any
Alterations, (b) the installation, use or operation of Tenant’s Property in the
Premises, (c) the moving of Tenant’s Property in or out of the Property, and
(d) any act, omission, misuse, or neglect of Tenant, any of its subtenants, or
others entering into the Premises by act or omission of Tenant or any subtenant.
Without limiting the generality of the foregoing. Tenant, at its expense, shall
promptly replace or repair all scratched, damaged, or broken doors and glass and
floor coverings in and about the Premises, and replace and properly dispose of
all light bulbs in the Premises and repair and maintain all plumbing and
electrical fixtures therein. Any repairs or replacements required to be made by
Tenant to any or all of the structural components of the Property and the
mechanical, electrical, sanitary, HVAC, or other systems of the Property or
Premises shall be performed by appropriately licensed contractors approved by
Landlord, which approval shall not be unreasonably withheld. All such repairs or
replacements shall be subject to the supervision and control of Landlord, and
all repairs and replacements shall be made with materials of equal or better
quality than the items being repaired or replaced. Notwithstanding any of the
foregoing, however, from time to time during the Term, Landlord may elect, in
its sole discretion and by delivery of written notice to Tenant, to perform on
behalf of Tenant, all or some portion of the repairs, maintenance, restoration
and replacement in and to the Premises required to be performed by Tenant under
this Lease (any such repairs, maintenance, restoration and/or replacement
activities that Landlord elects to perform on behalf of Tenant are herein
collectively referred to as “General Maintenance Services”). Tenant shall
reimburse Landlord for the cost or value of all General Maintenance Services
provided by Landlord as Additional Rent simultaneously with the payment of
Operating Expenses as part of Estimated Additional Rent (on a monthly estimated
basis subject to annual reconciliation as described in Section 3.2 above).
Unless and until Landlord affirmatively elects to provide General Maintenance
Services, nothing contained herein shall be construed to obligate Landlord to
perform any General Maintenance Services or, except as otherwise expressly
provided in Section 13.2. to repair, maintain, restore or replace any portion of
the Premises. Landlord may, from time to time, in its sole discretion,
(x) reduce or expand the scope of the General Maintenance Services that Landlord
has elected to provide or (y) revoke its election to provide any or all of the
General Maintenance Services, in either event, upon delivery of not less than
thirty (30) days’ prior written notice to Tenant. If Landlord does not elect to
repair, maintain and/or replace the HVAC systems as part of General Maintenance
Services, or revokes such election at any time after having made such election.
Tenant shall enter into a preventative maintenance and service contract with a
reputable service provider for maintenance of the HVAC systems of the Premises,
a copy of which agreement shall be provided to Landlord. Tenant shall not be
liable for replacement of any hvac system during the first 12 months of this
agreement.
          13.2 Landlord Repairs. Notwithstanding anything contrary herein,
Landlord shall repair, replace and restore the foundation, exterior and interior
load-bearing walls, roof structure and roof covering and tuckpointing of the
Property; provided, however, that (i) all costs and expenses so incurred by
Landlord to repair, replace and restore the above items shall constitute
Operating Expenses; provided.

11



--------------------------------------------------------------------------------



 



however, that with respect to any costs incurred in the replacement context,
those costs shall not constitute an Operating Expense except to the extent that
such costs so qualify under Section 3.l.l(vii); and (ii) notwithstanding
(i) above, in the event that any such repair, replacement or restoration is
necessitated by any or all of the matters set forth in Sections 13.1 (a) through
(d) above (collectively, “Tenant Necessitated Repairs”), then Tenant shall be
required to reimburse Landlord for all costs and expenses that Landlord incurs
in order to perform such Tenant Necessitated Repairs, and such reimbursement
shall be paid, in full, within ten (10) days after Landlord’s delivery of demand
therefor. Landlord agrees to commence the repairs, replacements or restoration
described in this Section 13.2 within a reasonable period of time after
receiving from Tenant written notice of the need for such repairs.
     14. Utilities.
          Tenant shall purchase all utility services from the utility or
municipality providing such service: shall provide for cleaning and
extermination services; and shall pay for such services when payments are due.
Tenant shall be solely responsible for the repair and maintenance of any meters
necessary in connection with such services. Tenant’s use of electrical energy in
the Premises shall not, at any time, exceed the capacity of either or both of
(i) any of the electrical conductors and equipment in or otherwise servicing the
Premises'and (ii) the HVAC systems of either or both of the Premises and the
Property. Tenant shall be responsible for the cost of collection and removal of
trash from the Premises whether, at Landlord’s option. Tenant purchases such
services directly or Landlord arranges for same. Landlord may, if Landlord so
elects, install re-registering meters at the Premises and collect from Tenant,
as Additional Rent, any and all charges for utilities so metered, at a cost no
greater to Tenant than would be incurred should the local utility company or
governmental unit have furnished such utilities directly to the Premises.
     15. Involuntary Cessation of Services.
          Tenant hereby agrees that Landlord or Agent shall have no liability or
responsibility for a cessation of services to the Premises or to the Property
that occurs as a result of causes beyond Landlord’s or Agent’s reasonable
control. No such interruption of service shall be deemed an eviction
(constructive or otherwise) or disturbance of Tenant’s use and possession of the
Premises or any part thereof, or render Landlord or Agent liable to Tenant for
damages, or relieve Tenant from performance of Tenant’s obligations under this
Lease, including, but not limited to, the obligation to pay Rent.
     16. Landlord’s Rights.
          Landlord, Agent and their respective agents, employees and
representatives shall have the right to enter and/or pass through the Premises
at any time or times upon reasonable prior notice (except in the event of
emergency): (a) to examine and inspect the Premises and to show them to actual
and prospective lenders, prospective purchasers or mortgagees of the Property or
providers of capital to Landlord and its affiliates: and (b) to make such
repairs, alterations, additions and improvements in or to all or any portion of
either or both of the Premises and Property, or the Property’s facilities and
equipment as Landlord is required or desires to make. Landlord and Agent shall
be allowed to take all materials into and upon the Premises that may be required
in connection with any repairs, alterations, additions or improvements, without
any liability to Tenant and without any reduction or modification of Tenant’s
covenants and obligations hereunder: provided, however, that Landlord shall use
reasonable efforts to limit interference with Tenant’s business operations and
Tenant’s occupancy and use of the Premises. During the period of six (6) months
prior to the Expiration Date (or at any time, if Tenant has vacated or abandoned
the Premises or is otherwise in default under this Lease), Landlord and its
agents may exhibit the Premises to prospective tenants. If Tenant shall not be
personally present to permit an entry into Premises when for any reason an entry
therein shall be permissible. Landlord may enter the same by a

12



--------------------------------------------------------------------------------



 



master key or by the use of force without rendering Landlord liable therefore
and without in any manner affecting Tenant’s obligations under this Lease.
Additionally, Landlord and Agent shall have the following rights with respect to
the Premises, exercisable without notice to Tenant, without liability to Tenant,
and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for setoff or abatement
of Rent: (i) to designate and approve, prior to installation, all types of
signs; (ii) to have pass keys, access cards, or both, to the Premises; (iii) to
decorate, remodel, repair, alter or otherwise prepare the Premises for
reoccupancy at any time after Tenant vacates or abandons the Premises for more
than thirty (30) consecutive days or without notice to Landlord of Tenant’s
intention to reoccupy the Premises; and (iv) to install “For Lease” signs in or
upon the Premises beginning one hundred eighty (180) days prior to the end of
the Term. Landlord shall have no obligation to provide any security service or
alarms to the Property or the Premises; any such security service or alarms
deemed necessary by the Tenant shall be purchased directly by Tenant.
     17.  Non-Liability And Indemnification.
          17.1 Non-Liability. None of Landlord, Agent, any other managing agent,
or their respective affiliates, owners, partners, directors, officers, agents
and employees shall be liable to Tenant for any loss, injury, or damage, to
Tenant or to any other person, or to its or their property, irrespective of the
cause of such injury, damage or loss. Further, none of Landlord, Agent, any
other managing agent, or their respective affiliates, owners, partners,
directors, officers, agents and employees shall be liable to Tenant (a) for any
damage caused by other tenants or persons in, upon or about the Property, or
caused by operations in construction of any public or quasi-public work;
(b) with respect to matters for which Landlord is liable, for consequential or
indirect damages purportedly arising out of any loss of use of the Premises or
any equipment or facilities therein by Tenant or any person claiming through or
under Tenant; (c) any defect in the Premises or the Property; (d) injury or
damage to person or property caused by fire, or theft, or resulting from the
operation of heating or air-conditioning or light apparatus, or from falling
plaster, or from steam, gas, electricity, water, rain, snow, ice or dampness,
that may leak or flow from any part of the Property, or from the pipes,
appliances or plumbing work of the same.
          17.2 Tenant Indemnification. Tenant hereby indemnifies, defends, and
holds Landlord, Agent and their respective affiliates, owners, partners,
directors, officers, agents and employees (collectively, “Landlord Indemnified
Parties”) harmless from and against any and all Losses (defined below) arising
from or in connection with any or all of; (a) the conduct or management of
either or both the Property and the Premises or any business therein, or any
work or Alterations done, or any condition created by any or all of Tenant and
Tenant’s Parties in or about the Premises during the Term or during the period
of time, if any, prior to the Commencement Date that Tenant is given access to
the Premises; (b) any act, omission or negligence of any or all of Tenant and
Tenant’s Parties; (c) any accident, injury or damage whatsoever (unless caused
by Landlord’s negligence) occurring in, at or upon either or both of the
Property and the Premises and caused by any or all of Tenant and Tenant’s
Parties; (d) any breach by Tenant of any of its warranties and representations
under this Lease: (e) any actions necessary to protect Landlord’s interest under
this Lease in a bankruptcy proceeding or other proceeding under the Bankruptcy
Code; (f) any violation or alleged violation by any or all of Tenant and
Tenant’s Parties of any Law including, without limitation, any Environmental
Law, (g) any breach of the provisions of Section 9 by any or all of Tenant and
Tenant’s Parties; (h) claims for work or labor performed or materials supplies
furnished to or at the request of any or all of Tenant and Tenant’s Parties;
(i) claims arising from any breach or default on the part of Tenant in the
performance of any covenant contained in this Lease: (j) any Hazardous Materials
used, exposed, emitted, released, discharged, generated, manufactured, sold,
transported, handled, stored, treated, reused, presented, disposed of or
recycled in, at, near or under all or any portion of the Premises as a result of
the acts or omissions of any or all of Tenant and Tenant’s Parties
(collectively, “Tenant’s Indemnified Matters”). In case any action or proceeding
is brought against any or all of Landlord and the Landlord Indemnified Parties
by reason of any of Tenant’s

13



--------------------------------------------------------------------------------



 



Indemnified Matters. Tenant, upon notice from any or all of Landlord, Agent or
any Superior Party (defined below), shall resist and defend such action or
proceeding by counsel reasonably satisfactory to, or selected by, Landlord. The
term “Losses” shall mean all claims, demands, expenses, actions, judgments,
damages (actual, but not consequential), penalties, fines, liabilities, losses
of every kind and nature (including, without limitation, property damage,
diminution in value of Landlord’s interest in the Premises or the Property,
damages for the loss or restriction on use of any space or amenity within the
Premises or the Property, damages arising from any adverse impact on marketing
space in the Property, sums paid in settlement of claims and any costs and
expenses associated with injury, illness or death to or of any person), suits,
administrative proceedings, costs and fees, including, without limitation,
attorneys’ and consultants’ reasonable fees and expenses, and the costs of
cleanup, remediation, removal and restoration, that are in any way related to
any matter covered by the foregoing indemnity. The provisions of this
Section 17.2 shall survive the expiration or termination of this Lease.
          17.3 Force Majeure. The obligations of Tenant hereunder shall not be
affected, impaired or excused, and Landlord shall have no liability whatsoever
to Tenant, with respect to any act, event or circumstance arising out of
(a) Landlord’s failure to fulfill, or delay in fulfilling any of its obligations
under this Lease by reason of labor dispute, governmental preemption of property
in connection with a public emergency or shortages of fuel, supplies, or labor,
or any other cause, whether similar or dissimilar, beyond Landlord’s reasonable
control; or (b) any failure or defect in the supply, quantity or character of
utilities furnished to the Premises, or by reason of any requirement, act or
omission of any public utility or others serving the Property, beyond Landlord’s
reasonable control.
     18. Damage Or Destruction.
          18.1 Notification and Repair. Tenant shall give prompt notice to
Landlord and Agent of (a) any fire or other casualty to the Premises or the
Property, and (b) any damage to, or defect in, any part or appurtenance of the
Property’s sanitary, electrical, HVAC, elevator or other systems located in or
passing through the Premises or any part thereof. Tenant shall be liable for any
claim, loss, damage, cost or expense resulting from Tenant’s failure to give
Landlord the foregoing notice in a timely manner. Subject to the provisions of
Section 18.3 below, if either or both of the Property and the Premises is
damaged by fire or other insured casualty. Landlord shall repair (or cause Agent
to repair) the damage and restore and rebuild the Property and/or the Premises
(except for Tenant’s Property) with reasonable dispatch after (x) notice to it
of the damage or destruction and (y) the adjustment of the insurance proceeds
attributable to such damage. Subject to the provisions of Section 18.3 below.
Tenant shall not be entitled to terminate this Lease and no damages,
compensation or claim shall be payable by Landlord for purported inconvenience,
loss of business or annoyance arising from any repair or restoration of any
portion of the Premises or of the Property pursuant to this Section. Landlord
(or Agent, as the case may be) shall use its diligent good faith efforts to make
such repair or restoration promptly and in such manner as not to unreasonably
interfere with Tenant’s use and occupancy of the Premises, but Landlord or Agent
shall not be required to do such repair or restoration work except during normal
business hours of business days.
          18.2 Rental Abatement. Provided that any damage to either or both of
the Property and the Premises is not caused by, or is not the result of acts or
omissions by, any or all of Tenant and Tenant’s Parties, if (a) the Property is
damaged by fire or other casualty thereby causing the Premises to be
inaccessible or (b) the Premises are partially damaged by fire or other
casualty, the Rent shall be proportionally abated equitably as reasonably
determined by Landlord.
          18.3 Total Destruction. If the Property or the Premises shall be
totally destroyed by fire or other casualty, or if the Property shall be so
damaged by fire or other casualty that (in the reasonable opinion of a reputable
contractor or architect designated by Landlord): (i) its repair or

14



--------------------------------------------------------------------------------



 



restoration requires more than one hundred eighty (180) days or (ii) such repair
or restoration requires the expenditure of more than fifty percent (50%) of the
full insurable value of the Property immediately prior to the casualty or
(iii) the damage (x) is less than the amount stated in (ii) above, but more than
ten percent (10%) of the full insurable value of the Property: and (y) occurs
during the last two (2) years of Lease Term. Landlord and Tenant shall each have
the option to terminate this Lease (by so advising the other, in writing) within
ten (10) days after said contractor or architect delivers written notice of its
opinion to Landlord and Tenant, but in all events prior to the commencement of
any restoration of the Premises or the Property by Landlord. In such event, the
termination shall be effective as of the date upon which either Landlord or
Tenant, as the case may be, receives timely written notice from the other
terminating this Lease pursuant to the preceding sentence. If neither Landlord
nor Tenant timely delivers a termination notice, this Lease shall remain in full
force and effect. Notwithstanding the foregoing, if (A) any holder of a mortgage
encumbering the Property (collectively, “Superior Parties”) or other party
entitled to the insurance proceeds fails to make such proceeds available to
Landlord in an amount sufficient for restoration of the Premises or the
Property, or (B) the issuer of any casualty insurance policies on the Property
fails to make available to Landlord sufficient proceeds for restoration of the
Premises or the Property, then Landlord may, at Landlord’s sole option,
terminate this Lease by giving Tenant written notice to such effect within
thirty (30) days after Landlord receives notice from the Superior Party or
insurance company, as the case may be, that such proceeds shall not be made
available, in which event the termination of this Lease shall be effective as of
the date Tenant receives written notice from Landlord of Landlord’s election to
terminate this Lease. Landlord shall have no liability to Tenant, and Tenant
shall not be entitled to terminate this Lease by virtue of any delays in
completion of repairs and restoration. For purposes of this Section 18.3 only,
“full insurable value” shall mean replacement cost, less the cost of footings,
foundations and other structures below grade.
          18.4 Insurance Proceeds. Landlord shall not be obligated to expend in
repairs and restoration an amount in excess of the proceeds of insurance
recovered with respect to any casualty. Tenant acknowledges that Landlord shall
be entitled to the full proceeds of any insurance coverage, whether carried by
Landlord or Tenant, for damage to either or both of the Premises and the
Property (excluding any proceeds for damage to Tenant’s Property). In the event
that either or both of the Premises and the Property are not repaired or
reconstructed, all proceeds of insurance (excluding any proceeds covering
Tenant’s Property), whether carried by Landlord or Tenant, shall be payable to
Landlord. Landlord’s duty to repair the Premises and the Property (excluding
Tenant’s Property) is limited to repairing the Premises to the condition
existing immediately prior to such fire or other casualty.
     19. Eminent Domain.
          If the whole, or any substantial (as reasonably determined by
Landlord) portion, of the Property is taken or condemned for any public use
under any Law or by right of eminent domain, or by private purchase in lieu
thereof, and such taking would prevent or materially interfere with the
Permitted Use of the Premises, this Lease shall terminate effective when the
physical taking of said Premises occurs. If less than a substantial portion of
the Property is so taken or condemned, or if the taking or condemnation is
temporary (regardless of the portion of the Property affected), this Lease shall
not terminate, but the Rent payable hereunder shall be equitably abated as
reasonably determined by Landlord to the extent of any actual loss of use of the
Premises by Tenant. Landlord shall be entitled to any and all payment, income,
rent or award, or any interest therein whatsoever, which may be paid or made in
connection with such a taking or conveyance, and Tenant shall have no claim
against Landlord for the value of any unexpired portion of this Lease.
Notwithstanding the foregoing, any compensation specifically and independently
awarded to Tenant for loss of business or goodwill, or for its personal
property, shall be the property of Tenant.

15



--------------------------------------------------------------------------------



 



     20. Surrender And Holdover.
          On the last day of the Term or upon any earlier termination of this
Lease, or upon any reentry by Landlord upon the Premises, (a) Tenant shall quit
and surrender the Premises to Landlord “broom-clean” and in good order,
condition and repair (as defined by Exhibit “C”. attached hereto and
incorporated herein by reference), except for ordinary wear and tear and such
damage or destruction as Landlord is required to repair or restore under this
Lease, (b) Tenant shall remove all of Tenant’s Property therefrom, except as
otherwise expressly provided in this Lease, and (c) Tenant shall surrender to
Landlord any and all keys, access cards, computer codes or any other items used
to access the Premises. If any repairs are required to be performed in, to or at
the Premises upon the expiration or termination of the Term, Tenant shall cause
such repairs to be performed, to Landlord’s reasonable satisfaction, within ten
(10) business days after the date on which this Lease is terminated or expired.
If Tenant fails to timely comply with the preceding sentence, then Landlord
shall have the right to cause the repairs to be performed, at Tenant’s expense
and all such expenses so incurred by Landlord shall bear interest at the Default
Rate (defined hereinafter) from the date the expense is incurred until the date
paid, in full, by Tenant. If Tenant remains in possession after the Expiration
Date hereof or alter any earlier termination date of this Lease or of Tenant’s
right to possession: (i) Tenant shall be deemed a holdover tenant-at-will;
(ii) Tenant shall pay two hundred percent (200%) of the aggregate of the Base
Rent and Additional Rent last prevailing hereunder, and also shall pay all
actual damages sustained by Landlord, directly by reason of Tenant’s remaining
in possession after the expiration or termination of this Lease: (iii) there
shall be no renewal or extension of this Lease by operation of law: and (iv) the
tenancy-at-will may be terminate by either party hereto upon fifteen (15) days’
prior written notice given by the terminating party to the non-terminating
party. The provisions of this Section 20 shall not constitute a waiver by
Landlord of any reentry rights of Landlord provided hereunder or by law. The
obligations imposed under this Section 20 shall survive the termination or
expiration of this Lease.
     21. Events of Default.
          It shall be a default by Tenant under this Lease if Tenant: (a) makes
an assignment for the benefit of creditors, or files a voluntary petition under
any state or federal bankruptcy or insolvency law, or an involuntary petition
alleging an act of bankruptcy or insolvency is filed against Tenant under any
state or federal bankruptcy or insolvency law that is not dismissed within
ninety (90) days, or whenever a petition is filed by or against (to the extent
not dismissed within ninety (90) days) Tenant under the reorganization
provisions of the United States Bankruptcy Code or under the provisions of any
state or federal law of like import, or whenever a petition shall be filed by
Tenant under the arrangement provisions of the United States Bankruptcy Code or
similar state or federal law, (b) whenever a receiver of Tenant, or of, or for,
the property of Tenant shall be appointed, (c) Tenant admits it is insolvent or
is not able to pay its debts as they mature, (d) Tenant fails to pay Rent or any
other payment when due hereunder; (e) Tenant abandons or vacates the Premises:
or (f) Tenant fails, whether by action or inaction, to timely comply with, or
satisfy, any or all of the obligations imposed on Tenant under this Lease (other
than the obligation to pay Rent) for a period of thirty (30) days after
Landlord’s deliver’ to Tenant of written notice of such default under this
Section 21, provided, however, that if the default cannot, by its nature, be
cured within such thirty (30) day period, but Tenant commences and diligently
pursues a cure of such default promptly within the initial thirty (30) day cure
period, then Landlord shall not exercise its remedies under Section 22 unless
such default remains uncured for more than sixty (60) days after Landlord’s
notice.
     22. Rights and Remedies.
          22.1. Landlord’s Cure Rights Upon Default of Tenant. If Tenant
defaults in the performance of any of its obligations under this Lease, and
fails to cure such default on a timely basis

16



--------------------------------------------------------------------------------



 



(pursuant to Section 21), Landlord, without thereby waiving such default, may
(but shall not be obligated to) perform the same for the account, and at the
expense of, Tenant.
          22.2 Landlord’s Remedies. In the event of any default by Tenant under
this Lease, Landlord, at its option, and after any applicable notice and cure
period (as required pursuant to Section 21), but without additional notice or
demand from Landlord, if any, as provided in Section 21 has expired, may, in
addition to all other rights and remedies provided in this Lease, or otherwise
at law or in equity: (a) terminate this Lease and Tenant’s right of possession
of the Premises: or (b) terminate Tenant’s right of possession of the Premises
without terminating this Lease: provided, however, that Landlord may, whether
Landlord elects to proceed under Subsections (a) or (b) above, relet the
Premises, or any part thereof for the account of Tenant, for such rent and term
and upon such terms and conditions as are acceptable to Landlord. In addition,
for purposes of any reletting. Landlord is authorized to decorate, repair, alter
and improve the Premises to the extent deemed necessary by Landlord, in its sole
discretion. In the event of the termination of this Lease by Landlord pursuant
to (a) above, Landlord shall be entitled to recover from Tenant (i) all damages
and other sums that Landlord is entitled to recover under any provision of this
Lease or at law or in equity, including, but not limited to, all fixed dollar
amounts of Base Rent and Additional Rent accrued and unpaid for the period up to
and including such termination date; (ii) all other additional sums payable by
Tenant, or for which Tenant is liable, or in respect of which Tenant has agreed
to indemnify Landlord, under any of the provisions of this Lease, that may be
then owing and unpaid: (iii) all costs and expenses (including, without
limitation, court costs and attorneys’ reasonable fees) incurred by Landlord in
the enforcement of its rights and remedies under this Lease: and (iv) any
damages provable by Landlord as a matter of law including, without limitation,
an amount equal to the positive difference, if any, between (x) the discounted
present value (at six percent (6%) per annum) of the Base Rent provided to be
paid for the remainder of the Term (measured from the effective termination date
of this Lease) and (y) the fair market rental value of the Leased Premises
(determined at the date of termination of this Lease) after deduction (from such
fair market rental value) of the projected costs and expenses of reletting the
Premises (including the anticipated costs of repairs, alterations, improvements,
additions, legal fees and brokerage commissions) as reasonably estimated by
Landlord. If Landlord elects to pursue its rights and remedies under Subsection
(b) above, and the Premises are relet and a sufficient sum is not realized
therefrom, then to satisfy the payment, when due, of Base Rent and Additional
Rent reserved under the Lease for any monthly period (after payment of all
Landlord’s reasonable expenses of reletting), Tenant shall, in Landlord’s sole
judgment, either (i) pay any such deficiency monthly or (ii) pay such deficiency
on an accelerated basis, which accelerated deficiency shall be discounted at a
rate of six percent (6%) per annum. If Landlord elects to pursue its rights and
remedies under Subsection (b) above, and Landlord fails to relet the Premises,
then Tenant shall pay to Landlord the sum (x) the projected costs of Landlord’s
expenses of reletting (including the anticipated costs of repairs, alterations,
improvements, additions, legal fees and brokerage commissions) as reasonably
estimated by Landlord and (y) the accelerated amount of Base Rent and Additional
Rent due under the Lease for the balance of the Term, discounted to present
value at a rate of six percent (6%) per annum. Tenant agrees that Landlord may
file suit lo recover any sums due to Landlord hereunder from time to time and
that such suit or recovery of any amount due Landlord hereunder shall not be any
defense to any subsequent action brought for any amount not theretofore reduced
to judgment in favor of Landlord. If Landlord elects to pursue its rights and
remedies under Subsection (b). then Landlord shall at any time have the further
right and remedy to rescind such election and pursue its rights and remedies
under Subsection (a). In the event Landlord elects, pursuant to clause (b) of
this Section 22.2. to terminate Tenant’s right of possession only, without
terminating this Lease, Landlord may, at Landlord’s option, enter into the
Premises, remove Tenant’s Property, Tenant’s signs and other evidences of
tenancy, and take and hold possession thereof, as provided in Section 20 hereof:
and restore the Premises to the condition required hereunder, provided, however,
that such entry and possession shall not terminate this Lease or release Tenant,
in whole or in part, from Tenant’s obligation to pay the Base Rent and
Additional Rent reserved hereunder for the full Term, or from any other
obligation of Tenant under this

17



--------------------------------------------------------------------------------



 



Lease. Any and all property that may be removed from the Premises by Landlord
pursuant to the authority of the Lease or of law, to which Tenant is or may be
entitled. may be handled, removed or stored by Landlord at the sole risk, cost
and expense of Tenant, and in no event or circumstance shall Landlord be
responsible for the value, preservation or safekeeping thereof. Tenant shall pay
to Landlord, upon demand, any and all expenses incurred in such removal and all
storage charges against such property so long as the same shall be in Landlord’s
possession or under Landlord’s control. Any such property of Tenant not retaken
from storage by Tenant within thirty (30) days after the end of the Term,
however terminated, shall be conclusively presumed to have been conveyed by
Tenant to Landlord under this Lease as in a bill of sale, without further
payment or credit by Landlord to Tenant.
          22.3 Additional Rights of Landlord. Any and all costs, expenses and
disbursements, of any kind or nature, incurred by Landlord or Agent in
connection with the enforcement of any and all of the terms and provisions of
this Lease, including attorneys’ reasonable fees (through all appellate
proceedings), shall be due and payable (as Additional Rent) upon Landlord’s
submission of an invoice therefor. All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder shall bear interest at the
maximum rate allowed under Florida law (“Default Rate”), from the due date
thereof until paid, and such interest shall be and constitute Additional Rent
and be due and payable upon Landlord’s or Agent’s submission of an invoice
therefor. The various rights, remedies and elections of Landlord reserved,
expressed or contained herein are cumulative and no one of them shall be deemed
to be exclusive of the others or of such other rights, remedies, options or
elections as are now or may hereafter be conferred upon Landlord by law. In
addition to any provisions which may be additionally provided for by law, Tenant
hereby grants to Landlord a security interest, pledged for the payment of any
and all sums due under this Lease, into any and all personal property, goods,
furnishings or equipment which may be owned by Tenant and housed within the
Premises subject to this Lease and shall provide such UCC statements as Landlord
may require. In the event of default, Tenant hereby consents that Landlord may
immediately take possession of the Premises including personal property therein
contained and may dispose or otherwise liquidate the same for the payment of
Base Rent or Additional Rent with any surplus to inure to the benefit of the
Tenant. Tenant further consents to the entry of ex parte injunctive relief to
prohibit the removal of any personalty from the leased Premises at any time
wherein Tenant may be in default. Tenant further waives the provisions of the
posting of any bond by Landlord as provided for by Chapter 83 of the Florida
Statues or otherwise by law. The effective date of both the statutory Landlord’s
Lien and this aforementioned security interest shall be the inception of
Tenant’s tenancy of the Premises. it being expressly agreed that any renewal,
extension or modification of this Lease shall not result in a novation nor in a
new lease, such that this effective date shall remain unchanged throughout
Tenant’s tenancy.
          22.4 Event of Bankruptcy. In addition to, and in no way limiting the
other remedies set forth herein, Landlord and Tenant agree that if Tenant ever
becomes the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant and/or any assignee of Tenant pursuant to Bankruptcy Code
Section 365 will include (but not be limited to) payment of an additional/new
security deposit in the amount of three (3) times the then-current Base Rent
payable hereunder; (b) any person or entity to which this Lease is assigned,
pursuant to the provisions of the Bankruptcy Code, shall be deemed, without
further act or deed, to have assumed all of the obligations of Tenant arising
under this Lease on and after the effective date of such assignment, and any
such assignee shall, upon demand by Landlord, execute and deliver to Landlord an
instrument confirming such assumption of liability; (c) notwithstanding anything
in this Lease to the contrary, all amounts payable by Tenant to or on behalf of
Landlord under this Lease, whether or not expressly denominated as “Rent”, shall
constitute “rent’’ for the purposes of Section 502(b)(6) of the Bankruptcy Code;
and (d) if this Lease is assigned to any person or entity pursuant to the
provisions of

18



--------------------------------------------------------------------------------



 



the Bankruptcy Code, any and all monies or other considerations payable or
otherwise to be delivered to Landlord or Agent (including Base Rent, Additional
Rent and other amounts hereunder). shall be and remain the exclusive property of
Landlord and shall not constitute property of Tenant or of the bankruptcy estate
of Tenant. Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord or Agent
shall be held in trust by Tenant or Tenant’s bankruptcy estate for the benefit
of Landlord and shall be promptly paid to or turned over to Landlord.
          23. Broker. Tenant covenants, warrants and represents that the broker
set forth in Section 1.9(A) was the only broker to represent Tenant in the
negotiation of this Lease (“Tenant’s Broker”). Landlord covenants, warrants and
represents that the broker set forth in Section 1.9(B) was the only broker to
represent Landlord in the negotiation of this Lease (“Landlord’s Broker”).
Landlord shall be solely responsible for paying the commission of Landlord’s
Broker. Each party agrees to and hereby does defend, indemnify and hold the
other harmless against and from any brokerage commissions or finder’s fees or
claims therefor by a party claiming to have dealt with the indemnifying party
and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses, for any breach of
the foregoing. The foregoing indemnification shall survive the termination or
expiration of this Lease.
     24. miscellaneous.
          24.1 Merger. All prior understandings and agreements between the
parties are merged in this Lease. which alone fully and completely expresses the
agreement of the parties. No agreement shall be effective to modify this Lease,
in whole or in part, unless such agreement is in writing, and is signed by the
party against whom enforcement of said change or modification is sought.
          24.2 Notices. Any notice required to be given by either party pursuant
to this Lease, shall be in writing and shall be deemed to have been properly
given, rendered or made only if personally delivered, or if sent by Federal
Express or other comparable commercial overnight delivery service, addressed to
the other party at the addresses set forth below (or to such other address as
Landlord or Tenant may designate to each other from time to time by written
notice), and shall be deemed to have been given, rendered or made on the day so
delivered or on the first (1st) business day after having been deposited with
the courier service:

             
 
  If to Landlord:   Capital Realty Investors, LLC    
 
      110 East Street North, Suite B
Tampa, Florida 33602    
 
      Attn: Mr. Benjamin Wacksman, President    
 
           
 
  With a copy to:   PRLM, Inc.    
 
      P.O. Box 48547
   
 
      St. Petersburg, Florida 33743-8547    
 
      Attn: Ms. Pauline A. Pappas    
 
           
 
  With a copy to:   Piper Rudnick LLP    
 
      101 East Kennedy Boulevard, Suite 2000    
 
      Tampa, Florida 33602    
 
      Attention: Michael A. Bedke. Esquire    
 
           
 
  If to Tenant:   SED International, Inc.    
 
           
 
      6710 Benjamin Road, Suite 800    
 
           
 
      Tampa, FL 33634    
 
           
 
           
 
  With a copy to:   SED International Inc.    
 
      4916 N Royal Atlanta    
 
      Dr. Tucker, GA 30084    

19



--------------------------------------------------------------------------------



 



          24.3 Non-Waiver. The failure of either party to insist, in any one or
more instances, upon the strict performance of any one or more of the
obligations of this Lease, or to exercise any election herein contained, shall
not be construed as a waiver or relinquishment for the future of the performance
of such one or more obligations of this Lease or of the right to exercise such
election, but the Lease shall continue and remain in full force and effect with
respect to any subsequent breach, act or omission. The receipt and acceptance by
Landlord or Agent or Base Rent or Additional Rent with knowledge of breach by
Tenant of any obligation of this Lease shall not be deemed a waiver of such
breach.
          24.4 Legal Costs. Any party in breach or default under this Lease (the
“Defaulting Party”) shall reimburse the other party (the “Nondefaulting Party”)
upon demand for any legal fees and court (or other administrative proceeding)
costs or expenses that the Nondefaulting Party incurs in connection with the
breach or default, regardless whether suit is commenced or judgment entered.
Such costs shall include legal fees and costs incurred for the negotiation of a
settlement, enforcement of rights or otherwise. Furthermore, in the event of
litigation, the court in such action shall award to the party in whose favor a
judgment is entered a reasonable sum as attorney’s fees and costs, which sum
shall be paid by the losing party. Tenant shall pay Landlord’s attorneys’
reasonable fees incurred in connection with Tenant’s request for Landlord’s
consent under provisions of this Lease governing assignment and subletting, or
in connection with any other act which Tenant proposes to do and which requires
Landlord’s consent.
          24.5 Parties Bound. Except as otherwise expressly provided for in this
Lease, this Lease shall be binding upon, and inure to the benefit of, the
successors and assignees of the parties hereto. Tenant hereby releases Landlord
named herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Property. In the
event of such conveyance and transfer, Landlord’s obligations shall thereafter
be binding upon each transferee (whether Successor Landlord or otherwise). No
obligation of Landlord shall arise under this Lease until the instrument is
signed by, and delivered to, both Landlord and Tenant.
          24.6 Recordation of Lease. Tenant shall not record or file this Lease
(or any memorandum hereof) in the public records of any county or state.
          24.7 Survival of Obligations. Upon the expiration or other termination
of this Lease, neither party shall have any further obligation nor liability to
the other except as otherwise expressly provided in this Lease and except for
such obligations as, by their nature or under the circumstances, can only be, or
by the provisions of this Lease, may be performed after such expiration or other
termination.
          24.8 Governing Law; Construction. In the event that it is necessary to
bring suit to enforce the terms of the Lease, the parties hereto agree that any
court of competent jurisdiction situated in the County named in Section 1.5
shall have venue of such action. This agreement shall be interpreted, in
accordance with the laws of the State of Florida. If any provision of this Lease
shall be invalid or unenforceable, the remainder of this Lease shall not be
affected but shall be enforced to the extent permitted by law. The captions,
headings and titles in this Lease are solely for convenience of reference and
shall not affect its interpretation. This Lease shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Lease to be drafted. All terms and words used in this Lease,
regardless of the number or gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require. This
Lease may be executed in counterpart and. when all counterpart documents are
executed, the counterparts shall constitute a single binding instrument.

20



--------------------------------------------------------------------------------



 



           24.9 Time. Time is of the essence for this Lease. If the time for
performance hereunder falls on a Saturday, Sunday or a day that is recognized as
a holiday in the state in which the Property is located, then such time shall be
deemed extended to the next day that is not a Saturday, Sunday or holiday in
said state.
          24.10 Authority of Tenant. If Tenant is a corporation, partnership,
limited liability company, association or any other entity, it shall deliver to
Landlord, concurrently with the delivery to Landlord of an executed Lease,
certified resolutions of Tenant’s directors or other governing person or body
(i) authorizing execution and delivery of this Lease and the performance by
Tenant of its obligations hereunder (ii) certifying the authority of the party
executing the Lease as having been duly authorized to do so.
          24.11 WAIVER OF TRIAL BY JURY. THE LANDLORD AND THE TENANT, TO THE
FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS
LEASE, THE PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.
          24.12 Relocation. Landlord shall have the right to relocate Tenant
from the Premises to comparable (as to size, configuration and improvements)
alternative space in the Property (“Replacement Premises”) upon ninety
(90) days’ prior written notice to Tenant. In the event of such a relocation.
Landlord shall make reasonable, good faith efforts to coordinate with Tenant a
mutually acceptable plan (as to scope and timing) for such relocation, and
Landlord shall be responsible for the third-party costs incurred to accomplish
the physical relocation of Tenant (e.g., mover and telephone company charges).
If the Replacement Premises are larger in size than the original Premises, there
shall be no adjustment in Tenant’s Base Rent; however, Tenant’s Proportionate
Share shall be appropriately modified, thereby resulting in a potential increase
in Tenant’s Additional Rent. If, however, the Replacement Premises is a smaller
size (as to rentable square feet) than the original Premises. Landlord shall
appropriately adjust both Tenant’s Base Rent and its Proportionate Share.
          24.13 Financial Information. From time to time during the Term, Tenant
shall deliver to Landlord information and documentation describing and
concerning Tenant’s financial condition, and in form and substance reasonably
acceptable to Landlord, within ten (10) days following Landlord’s written
request therefor.
          24.14 Confidential Information. Tenant agrees to maintain in strict
confidence the economic terms of this Lease and any or all other materials, data
and information delivered to or received by any or all of Tenant and Tenant’s
Parties either prior to or during the Term in connection with the negotiation
and execution hereof. The provisions of this Section 24.14 shall survive the
termination of this Lease.
          24.15 Submission of Lease. Submission of this Lease to Tenant for
signature does not constitute a reservation of space or an option to lease. This
Lease is not effective until execution by and delivery to both Landlord and
Tenant.
          24.16 Joint and Several Liability. All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant
hereunder.
          24.17 Intent of Parties. It is the intention and purpose of the
respective parties hereto that this Lease shall be a “Net Lease” to the
Landlord, and all cost or expense of whatever, character or kind, general and
special, ordinary and extraordinary, foreseen and unforeseen and of every kind
and

21



--------------------------------------------------------------------------------



 



nature whatsoever that may be necessary in or about the operation of the
Premises are to be viewed in light of such intention and purpose so as to
construe this Lease as “Net Lease.”
          24.18 Radon Disclosure. In accordance with Florida Statute
Section 404.056, the following information is provided:
          radon gas: radon is a naturally occurring radioactive gas that when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. levels of radon that exceed federal
and state guidelines have been found in buildings in florida. additional
information regarding radon and radon testing may be obtained from your county
health department.
          24.19 Riders. All Rides and Exhibits attached hereto and executed (or
initialed) both by Landlord and Tenant shall be deemed to be a part hereof and
hereby incorporated herein.
          IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease
as of the day and year first above written.

                          LANDLORD:    
 
                        CRI CORPORATE CENTER, LLC             a Florida limited
liability company    
 
               
 
      By:   Capital Realty Investors. LLC,    
Signed in the presence of:
          its managing member    
 
      By:        
 
         
 
   
Signature
          Benjamin Wacksman, President    
 
               
Print Name
               
 
               
Signature
               
 
               
Print Name
               
 
                        TENANT:    
 
                        SED INTERNATIONAL, INC.    
 
               

      By:   /s/ Mark Divito    
 
               
/s/ Eileen Clark
 
          Signature    
Signature
               
Eileen Clark
 
          Mark DiVito    
 
               
Print Name
          Vice President of Operations    
/s/ Barbara Gay
 
               
Signature
               
Barbara Gay
 
               
Print Name
               
 
               
 
          Date    

22



--------------------------------------------------------------------------------



 



LEASE EXHIBIT “A-l”
PROPERTY

     
Premises:
  Approximately 2,400 square feet, consisting of approximately 933 square feet
of office and 1,467 square feet of warehouse space (as illustrated on the Floor
Plan attached hereto as Exhibit “A-1”), Suite 800, in the building with the
address of 6710 Benjamin Road, Tampa. Florida 33634 (the “Building”).
 
   
Property:
  The business park commonly known as Airport Corporate Center, having the legal
description given on Exhibit “A-2” attached hereto.

23



--------------------------------------------------------------------------------



 



LEASE EXHIBIT “A-l”
FLOOR PLAN
Airport Corporate Center
6710 Benjamin Road, Suite 800
Tampa. Florida 33634
2,400 Square Feet (MOL)

24



--------------------------------------------------------------------------------



 



LEASE EXHIBIT “A-2”
LEGAL DESCRIPTION
Airport Corporate Center
This southeast one quarter (SE 1/4) of the northeast one quarter (NE 1/4) of the
northwest one quarter (NW 1/4) of Section 31, Township 28 South, Range 18 Fast,
less the south twenty-five (25) feet for the right of way and less the right of
way for Benjamin Road, of public records of Hillsborough County, Florida.
9.28 acres of 404.154.12 square feet (MOL).

25



--------------------------------------------------------------------------------



 



LEASE EXHIBIT “B”
LANDLORD’S REPAIRS AND IMPROVEMENTS
Space To Be Taken “AS-IS”.

26



--------------------------------------------------------------------------------



 



LEASE EXHIBIT “C”
BROOM CLEAN CONDITION AND REPAIR REQUIREMENTS

1)   Park rules do not permit decals, stickers or other material to be affixed
to the storefront glass. Should any have been displayed, they should be removed,
without damage to, or residue remaining upon, the reflective film.   2)   All
exterior and interior locks and all door hardware should be in good repair and
operating condition. If tenant has rekeyed so that current locks are not
compatible with our master keying system, we will need to rekey the exterior
locks to our master system, at Tenant’s expense. Also, keys are needed for each
interior lock, including doors, a/c thermostat boxes, towel holders, etc.   3)  
Interior glass, mullions, sills and mini-blinds should be cleaned. Damaged
blinds should be repairs, or replaced, if required.   4)   Alarm system
hardware, including control panels, keypads and sensors, should be deactivated
and removed, and any wall or other damage from mounting should be repaired.   5)
  HVAC system must be in good working order. Filters must be changed, and all
thermostats must be in working order. Tenant must supply Landlord with
maintenance records.   6)   All plumbing should be operational and free from
leaks. Fixtures should not be dented, cracked or chipped. Water heater must
work.   7)   All ceiling lights should be fully operational, including all
lamps. Lighting configuration should be as shown by space plan included with
Lease.   8)   All ceiling tile and grid should be complete, intact and undamaged
and free of excessive dust from lack of changing filters. (No ceiling tiles may
be missing or damaged.)   9)   Wall surfaces should be free of mounting
brackets, or holes therefrom. Water or impact damage to walls should be
repaired. Patchwork should be neat, to blend in with existing wall finish. Holes
in doors or trim should be similarly repaired.   10)   Vinyl or other wood base
or molding should be complete, intact and free from damage.   11)   Carpets
should be thoroughly vacuumed. If heavily soiled, carpet will require shampooing
or other soil- extraction treatment. If stains can be “spot removed”, this may
be acceptable.   12)   Vinyl or other floor tile should be cleaned.   13)  
Restrooms should be thoroughly cleaned, as in the normal housekeeping routine
for the suite. This includes fixtures, mirrors, vanity and cabinet lops and
interiors.   14)   All mechanical equipment should be in good operating order.
This includes, but is not limited to, sump pumps, hoists and lifts, dock
levelers, motorized dampers and exhaust fans.   15)   Warehouse, shop, plant and
oilier concrete floors should be cleaned of any sediment adhering to the
surface, and then swept clean.   16)   Holes in warehouse walls should be
patched.

27



--------------------------------------------------------------------------------



 



LEASE EXHIBIT “C”

17)   Overhead doors must be free of any cracked lumber, broken or dented
panels. Overhead door springs, rollers, tracks, motorized door operator, and all
other items pertaining to the overhead door must also be in good working
condition. Interior surfaces should be reasonably clean and free from dirt or
other sediment.   18)   Any shelving, partitions or other structures within the
warehouse must be in good condition, meeting all building and safety codes, or
else be repaired or removed, at the option of CRI Corporate Center, LLC..   19)
  Cobwebs should be removed from all office and warehouse areas.   20)   All
EXIT and emergency lighting should be fully operational.
  21)   All fire extinguishers should be fully charged, and mounted as per code.
  22)   All debris must be removed and properly disposed of by Tenant.   23)  
Any damage to the exterior of the suite, including the building structure, light
fixtures, dock bumpers, stairs, truck wells, guardrails, bollards, or
air-conditioning equipment, caused by the Tenant, its agents or employees, will
be repaired by CRI Corporate Center. LLC. at Tenant’s expense.   24)   No
fixtures of any type may be removed from the suite without written permission
from CRI Corporate Center. LLC.. This includes all fixtures, whether provided by
the Landlord or Tenant. A fixture is anything that is attached to the building
or premises.   25)   Any and all tenant-provided improvements must meet building
code requirements as well as CRI Corporate Center, LLC. standards for
construction, be brought to meet same, or be demolished and removed and the
premises restored, at CRI Corporate Center, LLC.’s option.

28



--------------------------------------------------------------------------------



 



     LEASE EXHIBIT “C”
RULES & REGULATIONS RIDER

1)   No part of the Premises or Common Areas shall be used for any purpose other
than as permitted by the zoning regulations of the County in which the Premises
is located for the type of zoning given in Exhibit A or as stipulated in the
Lease.   2)   No materials or products shall be manufactured or stored that
constitute a nuisance or cause the emission of noxious odors or gases or smoke.
No burning of materials, outside or inside the Premises, will be permitted.   3)
  No fence, wall, loading facility, outside storage facility, or permanent
improvements will be erected or constructed without the prior written approval
of the Landlord.   4)   Tenants will keep their Premises safe, clean, neat and
provide for the removal of trash from their Premises. No pets will be allowed on
the Premises.   5)   No materials, supplies or products shall be stored outside
without the prior written approval of the Landlord.   6)   Tenants shall not
cause or make an excessive noise, odor, harmful sewage or vibration that could
be deemed objectionable to other tenants.   7)   No signs arc to be erected
other than the standard format. Signs are not to be erected other than on the
space provided for the Premises.   8)   Each tenant is to maintain a pest
control program appropriate to their Use.   9)   A fifteen (15) mile-per-hour
speed limit is to be observed within the Property.   10)   No employee parking
will be permitted on the streets or in the Property other than in the areas
designated by the Landlord.   11)   All enterprises are to be conducted in a
business-like manner.

29



--------------------------------------------------------------------------------



 



LEASE EXHIBIT “D”
SPECIMEN
notice regarding mechanic liens
     Notice is hereby given of certain provisions contained in the Leases
between CRI CORPORATE CENTER, LLC, as Landlord, and the Tenants of the Premises
on property hereinafter described. This notice is given pursuant to 713.10,
Florida Statues. CRI CORPORATE CENTER, LLC, as Landlord, and on behalf of its
successors and assigns, hereby gives notice as follows:
     1. The name of the Landlord is CRI CORPORATE CENTER, LLC.
     2. The legal description of the parcel of land to which this notice applies
is described in Exhibit “A” attached hereto and by this reference made a part
hereof.
     3. Mechanic’s Lien. Tenant agrees that Tenant will pay or cause to be paid
all costs for Alterations and other acts done by Tenant or caused to be done by
Tenant on the Premises of a character which could, but for the prohibitions
hereinafter contained, result in liens on Landlord’s interest therein, and
Tenant will keep the Premises free and clear of all mechanic’s liens and other
liens on account of Alterations done for Tenant or persons claiming under
Tenant. Tenant agrees to and shall indemnify and save Landlord free and harmless
against liability, loss, damage, costs or expenses, including attorney’s fees
and costs of discovery and suit, on account of claims of liens of laborers or
materialmen or others for Alterations performed for. or materials or supplies
furnished to. Tenant or persons claiming under Tenant.
     THE INTEREST OF THE LANDLORD IN THE PREMISES AND THE PROPERTY SHALL NOT,
UNDER ANY CIRCUMSTANCES. BE SUBJECT TO LIENS FOR ALTERATIONS MADE BY THE TENANT
OR ANY OTHER ACT OF TENANT.
     4. All leases entered into for space in the Premises on the parcel of land
described in Exhibit “A” attached hereto contain the language identified in
paragraph 3 above.

                LANDLORD: CRI CORPORATE CENTER. LLC.
 
       
 
  By:    
 
       
 
      End of Specimen

Tenant agrees that the Public Notice contained above, which has been recorded in
the public records of the county where the leased Premises are located, may be
effectively discharged, released, and removed from said public records by
Landlord alone executing and recording in the public records a notice that the
leased Premises are discharged and released from the terms of this Section, as
well as other provisions of this Lease.

30



--------------------------------------------------------------------------------



 



(IMAGE) [g05515g0551501.gif]

